                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                     AT CHATTANOOGA

EXPRESS SCRIPTS, INC. and                           )
PRIORITY HEALTHCARE                                 )
DISTRIBUTION, INC. d/b/a                            )    Case No. __________
CURASCRIPT SD SPECIALTY                             )
DISTRIBUTION,                                       )    NON-JURY
                                                    )
         Plaintiffs,                                )
                                                    )
v.                                                  )
                                                    )
WILLIAM R. KINCAID, M.D.,                           )
MILLARD R. LAMB, M.D., AND                          )
CHARLES O. FAMOYIN, M.D.,                           )
                                                    )
         Defendants.                                )
                                                    )

                                            COMPLAINT

         Plaintiffs, Express Scripts, Inc. and Priority Healthcare Distribution, Inc. d/b/a CuraScript

SD Specialty Distribution (collectively, “PHD” or “Plaintiffs”), through counsel, and for its

Complaint against Defendants, William R. Kincaid, M.D., Millard R. Lamb, M.D., and Charles

O. Famoyin, M.D. (collectively, the “Defendants”) complains and alleges as follows:

                                  PARTIES AND JURISDICTION

         1.        Express Scripts, Inc. is Delaware Corporation with its principal place of business

located at One Express Way, St. Louis, Missouri 63121.

         2.        Priority Healthcare Distribution, Inc. d/b/a CuraScript SD Specialty Distribution

is a Florida corporation with its principal place of business located at 2297 Southwest Boulevard,

Suite D, Grove City, Ohio 43123.




DocID: 4836-9425-5480.7
Case 1:19-cv-00007-JRG-SKL Document 1 Filed 01/09/19 Page 1 of 17 PageID #: 1
        3.      Defendant, William R. Kincaid, M.D. (“Kincaid”), is an individual citizen and

resident of Washington County, Tennessee.              At all times material and pertinent herein,

Defendant Kincaid was a member and manager of East Tennessee Hematology Oncology

Associates P.C. d/b/a McLeod Cancer and Blood Center (“McLeod Cancer Center”).

        4.      Defendant, Millard R. Lamb, M.D. (“Lamb”), is an individual citizen and resident

of Washington County, Tennessee. At all times material and pertinent herein, Defendant Lamb

was a member and manager of McLeod Cancer Center.

        5.      Defendant, Charles O. Famoyin, M.D. (“Famoyin”), is an individual citizen and

resident of Washington County, Tennessee.              At all times material and pertinent herein,

Defendant Kincaid was a member and manager of McLeod Cancer Center.

        6.      This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §

1332, in that the parties have complete diversity of citizenship and the amount in controversy

exceeds $75,000.00 exclusive of interest and costs.

        7.      This Court has personal jurisdiction over the Defendants in that the Defendants

can be found within this district and have transacted business in the State of Tennessee.

        8.      Venue is proper pursuant to 28 U.S.C. § 1391 because all Defendants reside in

this district and the acts giving rise to this action occurred in this district.

                                           BACKGROUND

                     Agreement Between PHD and McLeod Cancer Center

        9.      PHD repeats, realleges, and incorporates herein by reference each and every

allegation set forth in paragraphs 1 through 8 above as if fully set forth herein.




DocID: 4836-9425-5480.7              2
Case 1:19-cv-00007-JRG-SKL Document 1 Filed 01/09/19 Page 2 of 17 PageID #: 2
       10.    On or about September 29, 2011, McLeod Cancer Center entered into a Credit

Application (the “Agreement”) with PHD to purchase certain medications. A copy of the

Agreement is attached hereto as Exhibit A and incorporated herein by this reference.

       11.    The Agreement provides, in part:

       This application is submitted to Priority Healthcare Distribution Inc. doing
       business as CuraScript SD Specialty Distribution (hereinafter referred to as CSD)
       for the purpose of obtaining commercial credit. The undersigned represents and
       warrants that all information herein is current, correct and complete, and that CSD
       may rely on such information in deciding to extend or discontinue credit. The
       undersigned agrees to notify CSD immediately in writing of any change in the
       foregoing information including, without limitation, any change in the nature of
       business, ownership, name or location of the business or financial condition of the
       undersigned. The undersigned agrees to furnish current financial information from
       time to time as requested by CSD.

       12.    The Agreement provides, in part:

       The undersigned agrees that in the event such debts, accounts or invoices are not
       paid when due, they will accrue late charges at the rate of eighteen percent (18%)
       per annum or the maximum rate allowed by law, whichever is the lesser rate. CSD
       reserves the right to apply any and all past-due moneys however it deems
       appropriate.

       13.    The Agreement provides, in part:

       Please complete the name of the entity on behalf of which this credit application
       is being submitted, print your full name, title/position, date, and sign in your
       official capacity on behalf of the entity.

       14.    The Company Information section on page 1 of the Agreement indicates the

‘Name on the State License’ was Millard Ray Lamb, MD, i.e. Defendant Lamb.

       15.    The Agreement was executed by McLeod Cancer Center’s business manager,

Michael Combs, as authorized agent for Defendant Kincaid.

       16.    The Agreement was for the extension of credit and for the sale/purchase of

pharmaceutical drugs to be provided by or on behalf of PHD pursuant to individual orders placed



DocID: 4836-9425-5480.7              3
Case 1:19-cv-00007-JRG-SKL Document 1 Filed 01/09/19 Page 3 of 17 PageID #: 3
by and on behalf of the McLeod Cancer Center for pharmaceutical drugs for patients of McLeod

Cancer Center and/or Defendants Kincaid, Lamb, and Famoyin.

        17.    Pursuant to the Agreement, PHD delivered pharmaceutical drugs in several

shipments over time.

        18.    Beginning on or about June 8, 2012, PHD made a total of two hundred and twelve

(212) shipments of pharmaceutical drugs, all of which were accepted, and PHD issued

corresponding invoices for each shipment with payment due thirty (30) or more days after

delivery. The last such invoice was issued to McLeod Cancer Center on or about October 31,

2012.

        19.    A true and correct copy of Plaintiffs’ summary of the orders, shipments, invoice

amounts, and invoice dates for the pharmaceutical drugs delivered and sold is attached hereto as

Exhibit B and incorporated herein by this reference.

        20.    The invoices reflect that all shipments of the pharmaceutical drugs were billed to

McLeod Cancer Center.

        21.    The invoices reflect that all shipments of the pharmaceutical drugs were shipped

to:

                                MILLARD RAY LAMB, MD
                              EAST TN HEM/ONCOLOGY DBA
                              310 N ST OF FRANKLIN RD #401
                                 JOHNSON CITY, TN 37604

        22.    Defendant McLeod Cancer Center accepted every such shipment of the

pharmaceutical drugs without dispute.

        23.    The Agreement provides for reimbursement of attorney’s fees, court costs, or

collection agency fees that may be incurred in efforts to collect past-due amounts.




DocID: 4836-9425-5480.7              4
Case 1:19-cv-00007-JRG-SKL Document 1 Filed 01/09/19 Page 4 of 17 PageID #: 4
                The Fraudulent Scheme Operated Through McLeod Cancer Center

          24.     The pharmaceutical drugs purchased from PHD were prescribed by Defendants

Kincaid, Lamb, and Famoyin and were administered and dispensed through McLeod Cancer

Center.

          25.     At all times material, Defendants Kincaid, Lamb, and Famoyin were Medical

Doctors licensed and practicing medicine in the State of Tennessee.

          26.     At all times material, Defendants Kincaid, Lamb, and Famoyin were employees

of McLeod Cancer Center.

          27.     At all times material, Defendants Kincaid, Lamb, and Famoyin were shareholders

of McLeod Cancer Center.

          28.     At all times material, Defendants Kincaid, Lamb, and Famoyin were the majority

shareholders of McLeod Cancer Center.

          29.     At all times material, Defendant Kincaid was the president, managing partner, and

the majority owner of McLeod Cancer Center.

          30.     At all times material, Defendants Lamb and Famoyin were the minority owners of

McLeod Cancer Center.

          31.     Reimbursement for the drugs and their administration was sought from the

Medicare and Medicaid (“TennCare”) programs, as well as other health benefits programs.

          32.     Quality Specialty Products (“QSP”) was a business in Winnipeg, Canada, offering

for sale to physicians and other health care providers in the United States, drugs which had been

obtained from foreign sources and which had not been approved by the U.S. Food and Drug

Administration (the “FDA”) for distribution or use in the United States.




DocID: 4836-9425-5480.7              5
Case 1:19-cv-00007-JRG-SKL Document 1 Filed 01/09/19 Page 5 of 17 PageID #: 5
          33.   Upon information and belief, in September 2007, Defendant Lamb received a fax

mailer from QSP which offered for sale certain prescription drugs, including chemotherapy

drugs, along with price information for the drugs, the prices being less than what McLeod

Cancer Center had been paying to purchase the drugs from FDA-approved sources in the United

States.

          34.   Upon information and belief, during portions of time between 2007 through 2012,

Defendants Kincaid, Lamb, and Famoyin ordered drugs from QSP and QSP began shipping

misbranded unapproved drugs to McLeod Cancer Center, where the drugs were administered to

patients and claims for reimbursement were submitted to Medicare, TennCare, and other health

benefits programs (the “Fraudulent Scheme”).

          35.   Upon information and belief, during the same time period time period,

Defendants Kincaid, Lamb, and Famoyin directed employees of McLeod Cancer Center to place

the orders with QSP.

          36.   Thus, in September 2007, Defendants Kincaid, Lamb, and Famoyin began using

McLeod Cancer Center for fraudulent purposes.

          37.   Upon information and belief, the drugs provided by QSP to McLeod Cancer

Center were drugs from foreign sources that were not inspected and approved by the FDA, and

included drugs which had been distributed in Turkey, India, the European Union, and elsewhere.

          38.   Upon information and belief, in August 2009, in furtherance of their Fraudulent

Scheme and to prevent the nurses at the McLeod Cancer Center from learning Defendants

Kincaid, Lamb, and Famoyin were purchasing and using unapproved foreign drugs, Defendant

Kincaid directed an employee of McLeod Cancer Center to have the drugs shipped to a storage

business in Johnson City, [STATE?], which Defendant Kincaid owned.


DocID: 4836-9425-5480.7              6
Case 1:19-cv-00007-JRG-SKL Document 1 Filed 01/09/19 Page 6 of 17 PageID #: 6
       39.     Upon information and belief, the unapproved foreign drugs, after having been

received at the storage business, were transported to McLeod Cancer Center and then placed by a

pharmacy technician into McLeod Cancer Center’s drug storage and control system where the

misbranded drugs were mingled with FDA-approved drugs from legitimate sources.

       40.     From approximately September 2007 to early 2008, and from August 2009 to

February 2012, Defendants Kincaid, Lamb, and Famoyin, using McLeod Cancer Center’s

corporate form, pursuant to the Fraudulent Scheme purchased over $2 million in misbranded,

unapproved foreign drugs, provided those drugs to their patients, and billed Medicare, TennCare,

and other health benefits programs approximately $2.3 million for the unapproved foreign drugs.

       41.     The Fraudulent Scheme violated applicable United States Federal and Tennessee

state law.

                    Fraud by the Defendants as to the Agreement and PHD

       42.     Upon information and belief, after learning they were being investigated by the

Federal Bureau of Investigation (“FBI”), Defendants Kincaid, Lamb, and Famoyin used the

McLeod Cancer Center’s corporate form for fraudulent purposes by having McLeod Cancer

Center enter into the Agreement with PHD in order to receive expensive prescription drugs on

credit that Defendants Kincaid, Lamb, and Famoyin prescribed to their patients and for which the

Defendants Kincaid, Lamb, and Famoyin derived personal income and profits, which they

intended and did use to towards settlement of civil claims under the False Claims Act for false

and fraudulent claims for reimbursements submitted to Medicare and TennCare programs for

unapproved drugs.

       43.     Defendants Kincaid, Lamb, and Famoyin used the McLeod Cancer Center’s

corporate form to order drugs knowing that they would not pay for them.



DocID: 4836-9425-5480.7              7
Case 1:19-cv-00007-JRG-SKL Document 1 Filed 01/09/19 Page 7 of 17 PageID #: 7
          44.   Defendants Kincaid, Lamb, and Famoyin had no intention of or the ability to pay

PHD for the pharmaceutical drugs at the time Defendants Kincaid, Lamb, and Famoyin placed

orders or directed their agents and employees to place orders with PHD.

          45.   McLeod Cancer Center failed to pay its invoices in a timely manner and began

accruing debt to PHD, including principal and interest.

          46.   McLeod Cancer Center failed to pay a principal balance of $1,954,067.67, plus

interest and any and all applicable late charges and/or other fees/expenses pursuant to the parties’

Agreement.

          47.   Upon information and belief, during the period from June 2012 through October

2012 while the McLeod Cancer Center was ordering and obtaining the prescription drugs on

credit, the Defendants, Kincaid, Lamb, and Famoyin were depleting McLeod Cancer Center’s

assets for their personal benefit, which caused McLeod Cancer Center to be able to continue to

operate even though it could no longer pay its debts during that same time period.

          48.   On or about August 22, 2012, the business manager of McLeod Cancer Center,

Michael Combs, entered into a criminal plea agreement wherein he admitted his role in the

Fraudulent Scheme, including ordering pharmaceutical drugs from QSP at the direction of

Defendants Kincaid, Lamb, and Famoyin.

          49.   McLeod Cancer Center closed shortly thereafter in November 2012.

          50.   The Fraudulent Scheme directly or indirectly led to the closure of McLeod Cancer

Center.

          51.   The Fraudulent Scheme directly or indirectly led to the failure of McLeod Cancer

Center to meet its monetary obligations to Plaintiffs under the Agreement.




DocID: 4836-9425-5480.7              8
Case 1:19-cv-00007-JRG-SKL Document 1 Filed 01/09/19 Page 8 of 17 PageID #: 8
       52.    As a direct result of the Fraudulent Scheme, Kincaid agreed to pay $2.55 million

in fines for false claims submitted to Medicare and TennCare programs.

       53.    As a direct result of the Fraudulent Scheme, Lamb agreed to pay $850,000 in

fines for false claims submitted to Medicare and TennCare programs.

       54.    As a direct result of the Fraudulent Scheme, Famoyin agreed to pay $850,000 in

fines for false claims submitted to Medicare and TennCare programs.

       55.    On November 15, 2012, the United States Department of Justice (the “USAO”)

indicted Defendant Kincaid in the District Court for the Eastern District of Tennessee,

Greenville, Tennessee (the “Criminal Court”) in Case No. 12-cr-00116-JRG-DHI (the “Kincaid

Criminal Case”).

       56.    The USAO and Kincaid entered into a Plea Agreement [Docket No. 2] (the

“Kincaid Plea Agreement”) on November 15, 2012. A copy of the Kincaid Plea Agreement is

attached hereto as Exhibit C and incorporated herein by this reference.

       57.    The Kincaid Plea Agreement was acknowledged and signed by Kincaid and his

criminal attorney retained in the Kincaid Criminal Case.

       58.    The Kincaid Plea Agreement “agrees and stipulates to” facts that acknowledge

and confirm that Kincaid participated in the Fraudulent Scheme. See Kincaid Plea Agreement ¶

4.

       59.    The Kincaid Plea Agreement “agrees and stipulates to” facts that acknowledge

and confirm Lamb and Famoyin’s participation in the Fraudulent Scheme. See Id.

       60.    Kincaid was convicted and sentenced pursuant to the evidence stipulated to in the

Kincaid Plea Agreement for one (1) count of “receiving in interstate commerce a misbranded




DocID: 4836-9425-5480.7              9
Case 1:19-cv-00007-JRG-SKL Document 1 Filed 01/09/19 Page 9 of 17 PageID #: 9
 drug with intent to defraud or mislead in violation of 21 U.S.C. § 33l(c)”. 1 See Kincaid Plea

 Agreement ¶ 1(a).

            61.      On February 20, 2013, PHD filed a Complaint against McLeod Cancer Center and

 Kincaid, Lamb, and Famoyin, in their individual capacities, in the 18th Judicial Circuit in

 Seminole County, Florida Case No.: 13-CA-899-15-K, which was captioned Express Scripts,

 Inc., et al. v. East Tennessee Hematology Oncology Associates P.C. d/b/a McLeod Cancer and

 Blood Center and William R. Kincaid, M.D., Millard R. Lamb, M.D., and Charles O. Famoyin,

 M.D. (the “Florida Litigation”).

            62.      Pursuant to the Florida Litigation, PHD sought to recover damages with respect to

 Defendants’ alleged breach the Agreement entered into between PHD and McLeod Cancer

 Center, fraud in the inducement as to Kincaid, Lamb, and Famoyin, and unjust enrichment as to

 Kincaid, Lamb, and Famoyin.

            63.      On September 25, 2017, that certain Consent Judgment as to Defendant East

 Tennessee Hematology Oncology Associates PC was entered in the Florida Litigation against

 McLeod Cancer Center in the amount of $5,136,142.03, plus post judgment interest at the

 maximum rate allowed by law (the “Consent Judgment”). A true and correct copy of the

 Consent Judgment is attached hereto as Exhibit D and incorporated herein by this reference.

            64.      On May 2, 2018, PHD filed its Complaint to Domesticate Judgment in the

 Chancery Court for Washington County, Tennessee, Case No. 18-CV-236, which was captioned


 1
     The relevant portion of 21 U.S.C. § 331 states as follows:

            The following acts and the causing thereof are prohibited:
                     ….
                     (c) The receipt in interstate commerce of any food, drug, device, tobacco product, or cosmetic that
                     is adulterated or misbranded, and the delivery or proffered delivery thereof for pay or otherwise”



 DocID: 4836-9425-5480.7             10
Case 1:19-cv-00007-JRG-SKL Document 1 Filed 01/09/19 Page 10 of 17 PageID #: 10
 Express Scripts, Inc., et al. v. East Tennessee Hematology Oncology Associates P.C. d/b/a

 McLeod Cancer and Blood Center and William R. Kincaid, M.D., Millard R. Lamb, M.D., and

 Charles O. Famoyin, M.D. (the “Tennessee Domestication Case”).            In the Tennessee

 Domestication Case, PHD sought to domesticate the Consent Judgment in Tennessee.

        65.     On August 21, 2018, the Chancery Court for Washington County, Tennessee

 entered its Final Order of Default Judgment (the “Domestication Judgment”) for $5,136,142.03,

 plus accrued interest in the amount of $245,624.50.       A true and correct copy of the

 Domestication Judgment is attached hereto as Exhibit E and incorporated herein by this

 reference.

        66.     McLeod Cancer Center has not made any payments to PHD following entry of the

 Consent Judgment.

        67.     Upon information and belief, Defendants Kincaid, Lamb, and Famoyin exercised

 complete control and domination over McLeod Cancer Center, including its finances, policies,

 and business practices, to such an extent that McLeod Cancer Center did not have a separate

 existence of its own.

        68.     Upon information and belief, Defendants Kincaid, Lamb, and Famoyin and

 McLeod Cancer Center intermingled funds and assets.

        69.     Upon information and belief, McLeod Cancer Center was inadequately

 capitalized.

        70.     Upon information and belief, corporate formalities were not observed by

 Defendants Kincaid, Lamb, and Famoyin.




 DocID: 4836-9425-5480.7             11
Case 1:19-cv-00007-JRG-SKL Document 1 Filed 01/09/19 Page 11 of 17 PageID #: 11
                                             COUNT I
                                            ALTER EGO

                    (Piercing the Corporate Veil - As to Defendant Kincaid)

         71.    PHD repeats, realleges, and incorporates herein by reference each and every

 allegation set forth in paragraphs 1 through 70 above as if fully set forth herein.

         72.    As stipulated in the Kincaid Plea Agreement by Kincaid, Kincaid operated a

 Fraudulent Scheme through McLeod Cancer Center whereby misbranded unapproved drugs were

 shipped to McLeod Cancer Center and such drugs were administered to patients and claims for

 reimbursement were submitted to Medicare, TennCare, and other health benefits programs.

         73.    McLeod Cancer Center was used by Kincaid as a mere instrumentality to conduct

 and conceal his illegal and fraudulent activities.

         74.    On information and belief, McLeod Cancer Center was 100% owned and

 managed by Kincaid, Lamb, and Famoyin, each of whom participated in the illegal and

 fraudulent activities through McLeod Cancer Center.

         75.    On information and belief, McLeod Cancer Center is the “alter ego” of Kincaid

 and was used in all respects by Kincaid as a shield for his debts and illegal and fraudulent

 activities.

         76.    Upon information and belief, Defendants Kincaid, Lamb, and Famoyin exercised

 complete control and domination over McLeod Cancer Center, including its finances, policies,

 and business practices, to such an extent that McLeod Cancer Center did not have a separate

 existence of its own.

         77.    Upon information and belief, Defendants Kincaid, Lamb, and Famoyin and

 McLeod Cancer Center intermingled funds and assets.




 DocID: 4836-9425-5480.7             12
Case 1:19-cv-00007-JRG-SKL Document 1 Filed 01/09/19 Page 12 of 17 PageID #: 12
            78.   Upon information and belief, McLeod Cancer Center was inadequately

 capitalized.

            79.   Upon information and belief, corporate formalities were not observed by

 Defendants Kincaid, Lamb, and Famoyin.

            80.   In Kincaid’s role as the president, managing partner, and majority owner of McLeod

 Cancer Center, as described above, he used and abused the corporate form for his own personal

 benefit.

            81.   PHD was damaged by Kincaid as the illegal and fraudulent activities of Kincaid,

 including but not limited to the Fraudulent Scheme, which directly or indirectly caused the

 closure of McLeod Cancer Center, the fines levied against McLeod Cancer Center and its

 members, and the failure of McLeod Cancer Center to pay its obligations due under the

 Agreement.

            82.   The assets of Kincaid should be considered one and the same with McLeod

 Cancer Center and Kincaid should be liable to PHD for McLeod Cancer Center’s obligations

 arising from the Agreement.

                                             COUNT II
                                            ALTER EGO

                      (Piercing the Corporate Veil - As to Defendant Lamb)

            83.   PHD repeats, realleges, and incorporates herein by reference each and every

 allegation set forth in paragraphs 1 through 82 above as if fully set forth herein.

            84.   Lamb operated a fraudulent scheme through McLeod Cancer Center whereby

 misbranded unapproved drugs were shipped to McLeod Cancer Center and such drugs were




 DocID: 4836-9425-5480.7             13
Case 1:19-cv-00007-JRG-SKL Document 1 Filed 01/09/19 Page 13 of 17 PageID #: 13
 administered to patients and claims for reimbursement were submitted to Medicare, TennCare,

 and other health benefits programs.

        85.     McLeod Cancer Center was used by Lamb as a mere instrumentality to conduct

 and conceal his illegal and fraudulent activities.

        86.     On information and belief, McLeod Cancer Center was 100% owned and

 managed by Kincaid, Lamb, and Famoyin, each of whom participated in the illegal and

 fraudulent activities through McLeod Cancer Center.

        87.     On information and belief, McLeod Cancer Center is the “alter ego” of Lamb and

 was used in all respects by Lamb as a shield for his debts and illegal and fraudulent activities.

        88.     On information and belief, Defendants Kincaid, Lamb, and Famoyin exercised

 complete control and domination over McLeod Cancer Center, including its finances, policies,

 and business practices, to such an extent that McLeod Cancer Center did not have a separate

 existence of its own.

        89.     On information and belief, Defendants Kincaid, Lamb, and Famoyin and McLeod

 Cancer Center intermingled funds and assets.

        90.     On information and belief, McLeod Cancer Center was inadequately capitalized.

        91.     On information and belief, corporate formalities were not observed by Defendants

 Kincaid, Lamb, and Famoyin.

        92.     In Lamb’s role as a minority owner of McLeod Cancer Center, he used and abused

 the corporate form for his own personal benefit.

        93.     PHD was damaged by Lamb as the illegal and fraudulent activities of Lamb,

 including but not limited to the Fraudulent Scheme, which directly or indirectly caused the

 closure of McLeod Cancer Center, the fines levied against McLeod Cancer Center and its


 DocID: 4836-9425-5480.7             14
Case 1:19-cv-00007-JRG-SKL Document 1 Filed 01/09/19 Page 14 of 17 PageID #: 14
 members, and the failure of McLeod Cancer Center to pay its obligations due under the

 Agreement.

         94.    The assets of Lamb should be considered one and the same with McLeod Cancer

 Center and Lamb should be liable to PHD for McLeod Cancer Center’s obligations arising from

 the Agreement.

                                             COUNT III
                                            ALTER EGO

                    (Piercing the Corporate Veil - As to Defendant Famoyin)

         95.    PHD repeats, realleges, and incorporates herein by reference each and every

 allegation set forth in paragraphs 1 through 94 above as if fully set forth herein.

         96.    Famoyin operated a fraudulent scheme through McLeod Cancer Center whereby

 misbranded unapproved drugs were shipped to McLeod Cancer Center and such drugs were

 administered to patients and claims for reimbursement were submitted to Medicare, TennCare,

 and other health benefits programs.

         97.    McLeod Cancer Center was used by Famoyin as a mere instrumentality to

 conduct and conceal his illegal and fraudulent activities.

         98.    On information and belief, McLeod Cancer Center was 100% owned and

 managed by Kincaid, Lamb, and Famoyin, each of whom participated in the illegal and

 fraudulent activities through McLeod Cancer Center.

         99.    On information and belief, McLeod Cancer Center is the “alter ego” of Famoyin

 and was used in all respects by Famoyin as a shield for his debts and illegal and fraudulent

 activities.




 DocID: 4836-9425-5480.7             15
Case 1:19-cv-00007-JRG-SKL Document 1 Filed 01/09/19 Page 15 of 17 PageID #: 15
        100.    On information and belief, Defendants Kincaid, Lamb, and Famoyin exercised

 complete control and domination over McLeod Cancer Center, including its finances, policies,

 and business practices, to such an extent that McLeod Cancer Center did not have a separate

 existence of its own.

        101.    On information and belief, Defendants Kincaid, Lamb, and Famoyin and McLeod

 Cancer Center intermingled funds and assets.

        102.    On information and belief, McLeod Cancer Center was inadequately capitalized.

        103.    On information and belief, corporate formalities were not observed by Defendants

 Kincaid, Lamb and Famoyin.

        104.    In Famoyin’s role as a minority owner of McLeod Cancer Center, he used and

 abused the corporate form for his own personal benefit.

        105.    PHD was damaged by Famoyin as the illegal and fraudulent activities of

 Famoyin, including but not limited to the Fraudulent Scheme, which directly or indirectly caused

 the closure of McLeod Cancer Center, the fines levied against McLeod Cancer Center and its

 members, and the failure of McLeod Cancer Center to pay its obligations due under the

 Agreement.

        106.    The assets of Famoyin should be considered one and the same with McLeod

 Cancer Center and Famoyin should be liable to PHD for McLeod Cancer Center’s obligations

 arising from the Agreement.

        WHEREFORE, Plaintiffs, Express Scripts, Inc. and Priority Healthcare Distribution,

 Inc. d/b/a CuraScript SD Specialty Distribution, demand judgment as follows:

        a)      Under Count I, finding Defendant Kincaid to be a mere instrumentality and alter

 ego of East Tennessee Hematology Oncology Associates P.C. d/b/a McLeod Cancer and Blood


 DocID: 4836-9425-5480.7             16
Case 1:19-cv-00007-JRG-SKL Document 1 Filed 01/09/19 Page 16 of 17 PageID #: 16
 Center and awarding the Plaintiffs a judgment against East Tennessee Hematology Oncology

 Associates P.C. d/b/a McLeod Cancer and Blood Center in a sum equal to or greater than

 $5,381,766.53, plus interest, fees and costs, including reasonable attorneys’ fees;

        b)      Under Count II, finding Defendant Lamb to be a mere instrumentality and alter

 ego of East Tennessee Hematology Oncology Associates P.C. d/b/a McLeod Cancer and Blood

 Center and awarding the Plaintiffs a judgment against East Tennessee Hematology Oncology

 Associates P.C. d/b/a McLeod Cancer and Blood Center in a sum equal to or greater than

 $5,381,766.53 plus interest, fees and costs, including reasonable attorneys’ fees;

        c)      Under Count III, finding Defendant Famoyin to be a mere instrumentality and

 alter ego of East Tennessee Hematology Oncology Associates P.C. d/b/a McLeod Cancer and

 Blood Center and awarding the Plaintiffs a judgment against East Tennessee Hematology

 Oncology Associates P.C. d/b/a McLeod Cancer and Blood Center in a sum equal to or greater

 than $5,381,766.53, plus interest, fees and costs, including reasonable attorneys’ fees; and

        d)      Granting such other and further relief as the Court deems just and proper.

        This the 9th day of January, 2019.

                                                   HUSCH BLACKWELL LLP

                                             By:   /s/Samantha A. Lunn
                                                   Samantha A. Lunn, TN BPR # 030473
                                                   736 Georgia Avenue, Suite 300
                                                   Chattanooga, Tennessee 37402
                                                   Telephone: (423) 755-2654
                                                   Facsimile: (423) 266-5499
                                                   Email: Samantha.Lunn@huschblackwell.com

                                               Attorneys for Plaintiffs Express Scripts, Inc. and
                                               Priority Healthcare Distribution, Inc., d/b/a
                                               CuraScript SD Specialty Distribution




 DocID: 4836-9425-5480.7             17
Case 1:19-cv-00007-JRG-SKL Document 1 Filed 01/09/19 Page 17 of 17 PageID #: 17
